ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In The Claims
Claim 18, line 12, “data inputs” has been changed to --data inputs.--.

Reasons for the Above Changes
The above changes to the claims have been made to overcome 112 issues.

Allowable Subject Matter
Claims 1-20, as amended, are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “applying a quantum computation translation operation to each hexadecimal data input to generate one or more corresponding sequences of quantum computations; implementing the one or more sequences of quantum computations using quantum computing hardware to obtain one or more corresponding sequence of measurement results; and providing the one or more sequences of measurement results as respective representations of the one or more hexadecimal data inputs” in addition to other limitations recited therein.

Claims 2-17 are allowed by virtue of their dependency from claim 1.

Claim 18, as amended, is allowed because the prior art of record fails to disclose or suggest a system including the limitation “applying a quantum computation translation operation to each hexadecimal data input to generate one or more corresponding sequences of quantum computations; implementing the one or more sequences of quantum computations using quantum computing hardware to obtain one or more corresponding sequence of measurement results; and providing the one or more sequences of measurement results as respective representations of the one or more hexadecimal data inputs” in addition to other limitations recited therein.

Claims 19 and 20 are allowed by virtue of their dependency from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842